Citation Nr: 1452706	
Decision Date: 12/01/14    Archive Date: 12/10/14

DOCKET NO.  12-20 073 	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1. Entitlement to service connection for a heart disorder, to include as secondary to hypertension or obstructive sleep apnea.

2. Entitlement to service connection for hypertension.

3. Entitlement to service connection for obstructive sleep apnea.

4. Entitlement to service connection for a respiratory disorder.

5. Entitlement to service connection for hypothyroidism, to include as secondary to hypertension.


REPRESENTATION

Veteran represented by:	Karl Kazmierczak, Esq.



WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Jason A. Lyons, Counsel


INTRODUCTION

The Veteran served on active duty from January 1980 and January 1983, with subsequent reserve duty in the South Carolina Army National Guard from January 1983 to September 1991.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Baltimore, Maryland, with subsequent transfer of jurisdiction to the RO located in Columbia, South Carolina. 

In February 2013, a videoconference hearing was held before the undersigned Veterans Law Judge (VLJ) of the Board.

In addition to the existing paper claims file, the Virtual VA paperless claims processing system contains a Board hearing transcript, along with copies of VA outpatient treatment records received February 2012 and considered by an RO Supplemental Statement of the Case (SSOC) dated that same month. The Veterans Benefits Management System (VBMS) contains no additional documents. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ). VA will notify the Veteran if further action is required.


REMAND

Pursuant to VA's duty to assist, the Board finds several development actions warranted.  

First, at the Board hearing, the Veteran's representative noted that he would be submitting legal argument and a buddy statement in support of the Veteran's claims.  Niether of those documetns are associated with the paper or electronici claims file.  Remand is required to contact the Veteran and his representative to request that such documents be submitted.  

Second, examinations are warranted regarding each of the service connection claims.  See 38 U.S.C.A. § 5103A(d) (West 2002 & Supp. 2014); 38 C.F.R. § 3.159(c)(4) (2014); McClendon v. Nicholson, 20 Vet. App. 79, 83 (2006).  Private and VA treatment records provide diagnoses of congestive heart failure, hypertension, obstructive sleep apnea, and hypothyroidism.  The Veteran has reported coughing.  Records indicate diagnoses of hypertension and congestive heart failure in the early 1990s.  It also appears that elevated blood pressure readings were noted during National Guard service.  Additionally, the Veteran has provided competent lay evidence of symptoms of each of the above disorders during and after service.  Therefore, VA examinations are warranted. 

Third, remand is required to attempt to obtain the Veteran's full service treatment records (STRs) and personnel records (SPRs).  To date, the RO has contacted the National Personnel Records Center in regard to obtaining the complete STRs, but further inquiry with the Records Management Center (RMC) is deemed in order.  See VA M21-1R, Adjudication Procedure Manual, III.iii.2.A.4.f. Whereas some STRs from active duty have been provided by the Veteran, it isn't clear all possible attempts have been made.  Additionally, the Veteran has alleged active duty service during his National Guard service, thus, the Veteran's SPRs, to include verification of his dates of service, is required.

While this remand action is pending, the Veteran's most recent VA treatment records should also be obtained.

Accordingly, the case is REMANDED for the following action:

1. Contact the Veteranand his representative and request that they submit the legal argument and buddy statement referenced at the February 2013 hearing.   

2. Obtain the Veteran's VA treatment records dated since February 2012 and associate them with the paper or electronic claims file.  If any requested records are not available, or the search for any such records otherwise yields negative results, that fact must clearly be documented in the claims file.  Efforts to obtain these records must continue until it is determined that they do not exist or that further attempts to obtain them would be futile.  The non-existence or unavailability of such records must be verified and this should be documented for the record.  Required notice must be provided to the Veteran and his representative.  

3. Contact the RMC or any other appropriate federal records repository to obtain the Veteran's complete STRs for his period of active duty and his National Guard service.  Additionally, obtain the Veteran's SPRs, to include verification of all dates of active duty, active duty for training, and inactive duty for training.  These dates must be provided to the examiners.  Document for the claims file which repositories were contacted and why.  Associate any additional records with the paper or electronic claims file.  If any requested records are not available, or the search for any such records otherwise yields negative results, that fact must clearly be documented in the claims file.  Efforts to obtain these records must continue until it is determined that they do not exist or that further attempts to obtain them would be futile.  The non-existence or unavailability of such records must be verified and this should be documented for the record.  Required notice must be provided to the Veteran and his or her representative.  

4.	After any additional records are associated with the claims file, schedule the Veteran for a VA respiratory examination. The claims folder must be provided to and reviewed by the examiner in conjunction with the examination. All indicated tests and studies should be performed, and all findings should be set forth in detail.  The examiner should include in the examination report an explanation for each opinion expressed.

The examiner must opine whether it is at least as likely as not (50 percent or greater probability) that obstructive sleep apnea is etiologically related to or had onset during the Veteran's active military service or active duty for training. 

The examiner should further indicate whether the Veteran presently has a disorder manifested by symptomatic coughing. If such a disorder is diagnosed, then opine whether it is at least as likely as not that the diagnosed disability is etiologically related to or had onset during the Veteran's active military service or a period of active duty for training.  The examiner must address the Veteran's assertions regarding onset and continuation of coughing, to include that of coughing during active duty after exertion.   

5.	After any additional records are associated with the claims file, schedule the Veteran for a VA cardiovascular examination. The claims folder must be provided to and reviewed by the examiner in conjunction with the examination. All indicated tests and studies should be performed, and all findings should be set forth in detail.  The examiner should include in the examination report an explanation for each opinion expressed.

The examiner must opine whether it is at least as likely as not (50 percent or greater probability) that hypertension is etiologically related to or had onset during the Veteran's active military service or a period of active duty for training.  

The examiner must opine whether it is at least as likely as not that a heart disorder is etiologically related to or had onset during the Veteran's active military service or a period of active duty for training.  The examiner must also opine whether an acute myocardial infarction or cardiac arrest occurred during inactive duty for training.  Moreover, should hypertension and/or obstructive sleep apnea be found incurred in service, opine whether a heart disorder is due to or aggravated by hypertension or obstructive sleep apnea. 

6.	After any additional records are associated with the claims file, schedule a VA endocrine system examination. The claims folder must be provided to and reviewed by the examiner in conjunction with the examination.  All indicated tests and studies should be performed, and all findings should be set forth in detail.  The examiner should include in the examination report an explanation for each opinion expressed.

The examiner should then opine whether it is at least as likely as not (50 percent or greater probability) that hypothyroidism is etiologically related to or had onset during the Veteran's active military service or active duty for training.  Moreover, should hypertension have been found incurred in service, opine whether hypothyroidism is due to or aggravated by the hypertension.

7.	Notify the Veteran that it is his responsibility to report for any scheduled examination and to cooperate in the development of the claims, and that the consequences for failure to report for a VA examination without good cause may include denial of the claims. 38 C.F.R. §§ 3.158, 3.655 (2014).  In the event that the Veteran does not report for any scheduled examination, documentation must be obtained which shows that notice scheduling the examination was sent to the last known address. It must also be indicated whether any notice that was sent was returned as undeliverable.

8.	Readjudicate the claims on appeal based upon all additional evidence received. If any benefit sought on appeal is not granted, the Veteran should be furnished with a Supplemental Statement of the Case (SSOC) and afforded an opportunity to respond before the file is returned to the Board for further appellate consideration.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).


These claims must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A.           §§ 5109B, 7112 (West 2014).



_________________________________________________
K. MILLIKAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims. This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal. 38 C.F.R. § 20.1100(b) (2014).

